Case 1:18-cv-00080-LEK-WRP Document 53 Filed 02/21/19 Page 1 of 1              PageID #: 449

                                       MINUTES



   CASE NUMBER:            CIVIL NO. 18-00080LEK-RLP
   CASE NAME:              In Re: In The Matter Of: The Search Of: Boston Whaler 370
                           Outrage "Painkiller"

                           Movant, Hawaii Partners, LLC vs. Respondent, United States
                           of America
   ATTYS FOR PLA:          Randall K. Hironaka
   ATTYS FOR DEFT:         Micah W. J. Smith
   INTERPRETER:


        JUDGE:      Leslie E. Kobayashi           REPORTER:        Debi Read

        DATE:       02/21/2019                    TIME:            3:00-3:15


  COURT ACTION: EP: Status Conference held.

  Court inform Counsel that a Discovery Master may be needed for this Case.

  Return of property is main issue for the Claimant. Court suggests that Magistrate Judge
  Richard L. Puglisi could assist as a Discovery Master.

  Parties to contact Magistrate Judge Richard L. Puglisi’s Chambers to schedule a
  Discovery conference.

  Submitted by: Warren N. Nakamura, Courtroom Manager
